Exhibit 24(b)(4)(a): Flexible Premium Deferred Individual Variable Annuity Contract (ICC15 VI-IA-4046) Voya Insurance and Annuity Company Des Moines, Iowa [Customer Service P.O. Box 9271 909 Locust Street Des Moines, Iowa 50306-9271] [1-888-854-5950] [www.voya.com] Important terms and definitions used in this Contract appear on page 4. Contract Number Initial Premium [R123456] $[10,000] Annuitant [1/Annuitant 2] Age of Annuitant [1/Annuitant 2] Sex of Annuitant [1/Annuitant 2] [Thomas J. Doe] [55] [Male] Owner/Joint Owner Age of Owner/Joint Owner Residence State [Thomas J. Doe] [55] [Any State] Contract Date Issue State [July 1, 2010] [Any State] DOI Phone Number – Issue State [(401) 468-2090] Annuity Commencement Date [July 1, 2045] Separate Account [Separate Account B] FLEXIBLE PREMIUM DEFERRED INDIVIDUAL VARIABLE ANNUITY CONTRACT In this Contract, “you” or “your” refers to the Owner shown above. “We,” “our,” or “us” refers to Voya Insurance and Annuity Company. READ YOUR CONTRACT CAREFULLY . This is a legal Contract between you and us. Payments and values under this Contract, when based on the investment experience of the Subaccounts may increase or decrease, depending on the investment results of the Subaccounts; they are not guaranteed as to dollar amounts. Provisions regarding the variable nature of this Contract are found in Section 5. RIGHT TO EXAMINE AND RETURN THIS CONTRACT You may return this Contract by mailing or delivering it to Customer Service at the address shown above or to the producer through whom you purchased it within fifteen days (or thirty days if this is a replacement contract as defined by applicable state regulation) after the date you receive it. If so returned, we will promptly pay you the Accumulation Value plus any fees and charges we have deducted, which may be more or less than the Premium paid depending on the investment results of the Subaccounts. If you are unsure whether your Contract is a replacement contract, please contact Customer Service at the phone number or address set forth above. WE WILL PROVIDE YOU WITH ADDITIONAL INFORMATION REGARDING THE BENEFITS AND PROVISIONS OF THIS CONTRACT UPON WRITTEN REQUEST. YOU MAY ALSO CALL CUSTOMER SERVICE AT [1-888-854-5950] FOR INQUIRIES, INFORMATION OR ASSISTANCE. [ /s/ Jennifer M. Ogren /s/ Michael S. Smith Jennifer M. Ogren Michael S. Smith Secretary President ] This Contract is non-participating, which means it will not pay dividends resulting from any of the surplus or earnings of Voya Insurance and Annuity Company. ICC15 VI-IA-4046 TABLE OF CONTENTS Page 1. CONTRACT
